Citation Nr: 0819251	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  07-04 220	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 60 
percent for asthma.






ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1999 to September 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which granted service connection for 
asthma and assigned a 30 percent disability rating, effective 
September 8, 2004.  In November 2004, the veteran's claims 
file was transferred to the RO in Atlanta, Georgia.  In 
December 2006 rating decision, the Atlanta RO increased the 
veteran's disability rating for her service-connected asthma 
to 60 percent, effective September 9, 2004.


FINDING OF FACT

The veteran's service-connected asthma is not characterized 
by Forced Expiratory Volume (FEV-1) less than 40 percent 
predicted, or Forced Expiratory Volume in one second to 
Forced Vital Capacity (FEV-1/FVC) less than 40 percent, or 
more than one attack per week with episodes of respiratory 
failure, or the requirement of daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 60 percent 
for the veteran's asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.102, 3.159, 4.1-14, 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, the veteran is 
challenging the initial evaluation following the grant of 
service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the file.  The 
appellant was afforded a VA medical examination in October 
2006.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  When an appeal 
arises from an initial rating decision, which established 
service connection and assigned initial disability ratings, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran is service-connected for asthma under Diagnostic 
Code 6602, pertaining to bronchial asthma.  38 C.F.R. § 4.97, 
Diagnostic Code 6602.  Under this Diagnostic Code, bronchial 
asthma with an FEV-1 less than 40 percent predicted, or FEV-
1/FVC less than 40 percent, or more than one attack per week 
with episodes of respiratory failure, or requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications, VA assigns a 100 percent 
rating.  A 60 percent disability rating is warranted for an 
FEV-1 of 40 to 55 percent predicted or; FEV-1/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.

A May 2004 private medical record reflects that the veteran 
was using an inhaler for her asthma three times per week.  A 
November 2004 private medical record shows that the veteran 
was using Advair twice a day.  A November 2005 private 
medical records reflects that the veteran had been treated 
for her asthma with steroids and had gained weight from the 
steroids.  A December 2005 pulmonary function test revealed 
an FEV-1 measurement of 126 percent predicted and FEV-1/FVC 
measurement of 93 percent.  

An August 2006 letter shows that a private physician intended 
to increase the veteran's inhaled steroids and to start her 
on Singulair.  Private medical records from that same month 
show FEV-1 measurement of 113 percent predicted and an FEV-
1/FVC measurement of 87 percent predicted. An August 2006 
private pulmonary consultation reflects the veteran's reports 
of a three year history of chronic cough associated with 
wheezing on and off, also during activity.  The veteran 
reported that her medications were Spirivia, Advair and 
albuterol, which she used on a regular basis.  Upon 
examination, her chest sounds were clear to auscultation with 
bibasilar increased expiratory rhonchi and mild expiratory 
wheezing.  The examiner noted that a spirometry performed in 
the office showed a normal FVC and FEV-1 without obvious 
airflow restriction.  September 2006 private medical records 
show FEV-1 measurement of 60 percent predicted and an FEV-
1/FVC measurement of 84 percent predicted.  

An October 2006 VA medical examination reflects the veteran's 
reports that she recently completed a three week course of 
prednisone at a dose of 10 milligrams per day.  She also 
reported that her Advair had been increased in August 2006 
from 250 milligrams to 500 milligrams twice a day.  She 
indicated that she was on Singulair at night and Nasonex 
spray in the morning.  She also used nebulizer Albuterol 
treatments as needed, which she used for two to three days 
for extreme tightness, wheezing and excessive shortness of 
breath.  Over the prior twelve months she had been treated 
with oral prednisone for three weeks four times.  She had a 
bronchoscopy in 2006 with complications requiring treatment 
but no admission.  The veteran stated that she had a chronic 
cough of white phlegm but could also turn green with reddish 
streaks of blood as well.  She did have dyspnea upon exertion 
but she stated that she is an athlete and had trained herself 
to run basically under any circumstances.  She was short of 
breath with exertion and at rest.  Frequency of asthmatic 
attacks was basically evaluated by her four times of 
prednisone therapy over the last twelve months and her 
treatment for pneumonia in 2004.  The veteran did not have 
periods of incapacitation requiring bed rest.  She stated 
that she was very dissatisfied with her condition and was 
seeking therapeutic option or other diagnosis that may be 
contributing to her poor control.  Upon examination, signs of 
cor pulmonary or viral hepatitis or pulmonary hypertension 
were not present.  She had a weight gain of about 34 pounds 
over the previous year which she felt was related to her 
steroid therapy.  The examiner did not note kyphoscoliosis or 
pectus excavatum.  The veteran's lungs showed wheezing 
inspiratory and expiratory throughout.  A chest x-ray showed 
minute calcified granulomas in the perihilar regions.  A 
single nodular opacity was noted on the lateral view in the 
mid chest which could have also represented a calcified 
granuloma.  There was no evidence of pulmonary infiltrations, 
consolidations, pneumothorax or effusions.  An April computed 
tomography (CT) study revealed mild hyperinflation.  There 
was also some scarring at the right middle lobe at the left 
base anteriorly and interiorly.  The veteran had completed a 
three week treatment of steroids in the days before the 
examination.  The diagnosis was asthma.  Two pulmonary tests 
completed in October 2006 reflected FEV-1 measurements at 103 
percent predicted (pre-drug) and 108 percent predicted (post-
drug), FEV-1/FVC measurements of 100 percent predicted (pre-
drug) and 99 percent predicted (post-drug), and an FEV-1 
measurement of 109 percent predicted and an FEV-1/FVC 
measurement of 112 percent predicted.  

Based on the medical evidence of record, the veteran's 
symptoms do not meet the standards for a 100 percent 
disability rating for her asthma.  As noted above, a 100 
percent disability rating requires an FEV-1 less than 40 
percent predicted, or FEV-1/FVC less than 40 percent, or more 
than one attack per week with episodes of respiratory 
failure, or required daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  However, there is no evidence that the 
veteran's FEV-1 or FEV-1/FVC measurements have been less than 
40 percent predicted.  In fact, her FEV-1 or FEV-1/FVC 
measurements have been, at the lowest point, 60 percent 
predicted.  In addition, there is no indication that the 
veteran has had any episodes of respiratory failure.  
Finally, while the veteran had been on steroid treatment for 
her asthma, there is no indication that her asthma has 
required daily use of high dose systemic corticosteroids or 
immuno-suppressive medications.  As such, the veteran's 
service-connected asthma does not warrant a higher disability 
rating.

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, during this 
period, the veteran meets the criteria for a 60 percent 
disability rating for her service-connected asthma.  
Fenderson, supra.

There is no evidence of record that the veteran's service-
connected asthma causes marked interference with employment, 
or necessitates frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Therefore, it is not required to remand this 
matter for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007).  The preponderance of the evidence is 
against the veteran's claim; hence, the doctrine of 
reasonable doubt is not applicable.  Gilbert, supra.  
Accordingly, the claim for a disability rating in excess of 
60 percent for asthma is denied.


ORDER

An initial disability rating in excess of 60 percent for 
asthma is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


